EXHIBIT 10.8 CYTRX CORPORATION 2 1. PURPOSE. (a)The purpose of the Plan is to provide to eligible recipients an opportunity to benefit from increases in value of the Common Stock through Stock Awards. (b)The Company, by means of the Plan, seeks to attract and retain the services of persons eligible to receive Stock Awards, to bind the interests of eligible recipients more closely to the Company’s own interests by offering them opportunities to acquire Common Stock and to afford eligible recipients stock-based compensation opportunities that are competitive with those afforded by similar businesses. (c)The persons eligible to receive Stock Awards are the Employees, Directors and Consultants of the Company and its Affiliates. 2. DEFINITIONS. (a)“Affiliate” means any “parent corporation” or “subsidiary corporation” of the Company, whether now or hereafter existing, as those terms are defined in Sections 424(e) and (f), respectively, of the Code. (b)“Board” means the Board of Directors of the Company. (c)“Code” means the Internal Revenue Code of 1986, as amended. (d)“Committee” means a committee of one or more members of the Board appointed by the Board in accordance with subsection 3(c). (e)“Common Stock” means the common stock, $0.001 per value per share, of the Company. (f)“Company” means CytRx Corporation, a Delaware corporation. (g)“Consultant” means any individual engaged by the Company or an Affiliate to render consulting or advisory services, and who is compensated for such services, or who is a member of the Board of Directors of an Affiliate.For clarity, the term “Consultant” shall not include a Director who is not compensated by the Company other than by way of fees and other compensation for his or her service as a Director. (h)“Corporate Transaction” means (i) a sale, lease or other disposition of all or substantially all of the capital stock or assets of the Company, (ii) a merger or consolidation of the Company in which the Company is not the surviving corporation or (iii) a reverse merger in which the Company is the surviving corporation but the shares of Common Stock outstanding immediately preceding the merger are converted by virtue of the merger into other property, whether in the form of securities, cash or otherwise (i)“Covered Employee” means the chief executive officer and the four other highest compensated officers of the Company for whom total compensation is required to be reported to stockholders under the Exchange Act, as determined for purposes of Section 162(m) of the Code. (j)“Director” means a member of the Board of Directors of the Company. (k)“Disability” means the permanent and total disability of a person within the meaning of Section 22(e)(3) of the Code. (l)“Employee” means any “employee” of the Company or an Affiliate within the meaning of the Code. (m)“Exchange Act” means the Securities Exchange Act of 1934, as amended. (n)“Fair Market Value” means the value of the Common Stock determined as follows: (i)If the Common Stock is listed on any established stock exchange, including the Nasdaq Stock Market, the Fair Market Value of a share of Common Stock shall be the closing sales price for such stock (or the closing bid, if no sales were reported) as quoted on such exchange (or the exchange with the greatest volume of trading in the Common Stock) on the day of determination, as reported in The Wall Street Journal or such other source as the Board deems reliable; or (ii)In the absence of such listing of the Common Stock, the Fair Market Value shall be determined in good faith by the Board. (o)“Incentive Stock Option” means an Option intended to qualify as an “incentive stock option” within the meaning of Section 422 of the Code and the regulations promulgated thereunder. (p)“Non-Employee
